Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,520,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Intershaft seal assembly as claimed in independent claims 1 and 2 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	Applicant admitted prior art, AAPA, (Figures 1-2) substantially discloses the claimed invention with hollow rotatable shaft 22, co-axial rotatable shaft 20, a seal ring 12, a pair of annular axially spaced runners 16, and an annular retaining arm 14 having a radial portion and an axial portion. AAPA is silent about the pair of annular axially spaced runners attached to the co-axial rotatable shaft, the radial portion of the annular retaining arm extending radially from the co-axially rotatable shaft, the axial portion of the annular retaining arm defining a radially-inward facing surface positioned radially .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 4,972,986, discloses a hollow rotatable shaft 12, co-axial rotatable shaft 22, a seal ring 38, a pair of annular axially spaced runners 16 and 18, and an annular retaining arm 14.  AAPA is silent about the retaining arm having a radial portion and an axial portion , the pair of annular axially spaced runners attached to the co-axial rotatable shaft, the radial portion of the annular retaining arm extending radially from the co-axially rotatable shaft, the axial portion of the annular retaining arm defining a radially-inward facing surface positioned radially outward of the hollow rotatable shaft and the seal ring, and a radial height of the radial portion of the annular retaining arm is greater than a radial height of the pair of annular axially spaced runners.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.